           Case 1:19-cv-00773-LJL Document 33 Filed 03/10/20 Page 1 of 2

Law Office of Mohammed Gangat
Representing Employees in Employment and Discrimination Law and Related Litigation


                                                                               675 Third Avenue, Suite 1810
March 10, 2020                                                                         New York, NY 10017
                                                                                               (718) 669-0714
                                                                                       mgangat@gangatpllc.com
via ECF

Hon. Lewis J. Liman, USDJ
United States Courthouse
500 Pearl Street
New York, NY 10007-1312


                Re:      El Aalaoui v. Lucky Star Gourmet Deli Inc. et al., 19-cv-773-LJL
Greetings:

        I represent plaintiff Mohammed El Aalaoui (“Plaintiff”). I write to make an application
to restore this action the Court’s calendar. Plaintiff contends that this action should not have
been dismissed. It appears that while Plaintiffs’ motion for default judgment was pending,
someone filed a release on the electronic docket, and this led the Court to dismiss the action.
Plaintiff did not file this release and challenges its validity. Plaintiff contends there is no ground
for dismissal, and the action should be restored and Plaintiff’s motion for default judgment
should be heard.

       This is an action for unpaid wages under the Fair Labor Standards Act (“FLSA”). On
January 22, 2020, the Clerk of Court issued certificates of default against defendants Lucky Star
Gourmet Deli Inc., 305 Grocery Deli Corp., Omar Allhabi, and Hamdi Allhabi (collectively, the
“Defaulting Defendants”). On January 31, 2020, plaintiff moved for default judgment against the
Defaulting Defendants by filing an Order to Show Cause.

        On February 4, 2020, this case was reassigned to your Honor from the Hon. Andrew L.
Carter, Jr.

        On February 14, 2020, You Honor issued an Order requiring the parties to appear for a
default judgment hearing on April 1, 2020.

        On February 28, 2020, a document was filed on the electronic docket. According to the
electronic docket, this document was filed by Mohammed El Aalaoui and Omer A. Allababi.
The document was filed using the ‘Event Type’ listed as “WAIVER re: GENERAL
LIABILITY.” A copy of that document is attached hereto as Exhibit A. The document is a
release. It appears the Defaulting Defendants filed this document after receiving notice of the
default judgment.

        On March 3, 2020, Your Honor dismissed this action without prejudice to restoring the
action to the Court's calendar, provided the application to restore the action is made within thirty
(30) days of this Order.
          Case 1:19-cv-00773-LJL Document 33 Filed 03/10/20 Page 2 of 2



        Plaintiff now moves to restore because he intends to continue prosecuting this action
through the filing of his default motion, and Plaintiff contends that he is no way precluded from
doing so by any release between him and Defaulting Defendants. The Defaulting Defendants
have filed a release but that release does not warrant the dismissal of this action. Contrary to
what is indicated on the docket, Mr. El Aalaoui, the Plaintiff, was not a co-filer in the filing of
the release. In any event, Plaintiff challenges the validity of the release and the impact of the
release to this litigation cannot be determined from the present record.

       For these reasons, Plaintiff respectfully requests that this action be restored, and that the
Court issue an Order for a hearing on Plaintiff’s motion for default judgment.


                                                              Respectfully Submitted,

                                                              /s/ Mohammed Gangat, Esq.
                                                              Mohammed Gangat, Esq.
